                  Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 1 of 14



 1   Brian M. Heit, Esq., SBN 302474
     Brandon M. Banks, Esq. SBN 314667
 2   HEIT LAW GROUP, P.C.
     340 South Lemon Avenue, Suite 8933
 3   Walnut, CA 91789
     Telephone (310) 744-5227
 4   Facsimile (850) 254-1950
     Email Brian@heitlawgroup.com
 5   Email Brandon@heitlawgroup.com
     Attorney for Plaintiff, Francisco Calonge
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9

10

11   FRANCISCO CALONGE, individually             Case Number:
     and as the Successor-in-Interest to
12
     FRANCIS CALONGE, deceased,
13                                               COMPLAINT FOR DAMAGES,
             Plaintiff,                          DECLARATORY RELIEF, AND
14
           vs.                                   INJUNCTIVE RELIEF
15
     CITY OF SAN JOSE, a Municipal
16   Corporation organized under the laws of     DEMAND FOR JURY TRIAL

17   the State of California, EDWARD
     CABRONI, an individual, and DOES 1-20,
18   inclusive,
19
             Defendants.
20

21

22           Plaintiff FRANCISCO CALONGE, individually and as the Successor-in-Interest
23   to THE ESTATE OF FRANCIS CALONGE, (“Plaintiff”) hereby complains against
24   CITY OF SAN JOSE, a Municipal Corporation organized under the laws of the State of
25   California, EDWARD CABRONI, an individual, and DOES 1-20, inclusive
26   (“Defendants”) and alleges as follows:
27   ///
28   ///

                                              1
                               _______________________________
                                 COMPLAINT FOR DAMAGES
                 Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 2 of 14



 1                                      INTRODUCTION
 2          On October 31, 2019, FRANISCO CALONGE’S son, FRANCIS CALONGE
 3   (“DECEDENT”) was followed by and fatally shot by Defendant, EDWARD CABRONI
 4   (“Officer Cabroni”) employee of the San Jose Police Department. On October 30, 2019
 5   the San Jose Police Department was alerted by CALONGE’S family that he was
 6   missing, mentally unstable, and required psychiatric services. Despite being on notice of
 7   Decedent’s mental health condition, Officer Cabroni stalked Decedent like prey,
 8   following him while Decedent walked away from Officer Cabroni never once
 9   brandishing a weapon or making any threatening gestures towards the officers, leaning
10   against a tree to balance and aiming at Decedent who was over one-hundred (100) feet
11   away, telling his fellow officers to get out of the way, and finally shooting Decedent
12   with an AR-15 (an assault rifle) from and killing him. Officer Cabroni did not fear for
13   his life and brazenly shot Decedent without any de-escalation or any other intervention
14   before he took Decedent’s life.
15                                           PARTIES
16          1.     At all relevant times, Decedent FRANCIS CALONGE (“Decedent”), was
17   an individual residing in the City of San Jose, California.
18          2.     Plaintiff, FRANCISCO CALONGE (“CALONGE”), individually and as
19   the successor-in-interest to FRANCIS CALONGE, is domiciled in and was a citizen of
20   the State of California during relevant time periods residing in San Jose, California and
21   is the biological father of Decedent.
22          3.     Defendant, CITY OF SAN JOSE, a Municipal Corporation organized
23   under the laws of the State of California, with the capacity to sue and be sued. The CITY
24   OF SAN JOSE is a Charter City under the laws of the State of California. The
25   department of the CITY OF SAN JOSE includes the San Jose Police Department.
26   Employees of the CITY OF SAN JOSE, have engaged in acts complained of herein
27   pursuant to the policies, practices, and customs of the CITY OF SAN JOSE.
28

                                                2
                                 _______________________________
                                   COMPLAINT FOR DAMAGES
                   Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 3 of 14



 1           4.     Defendant, EDWARD CABRONI, an individual, based on information
 2   and belief, is domiciled in and was a citizen of the State of California during relevant
 3   time periods and is a police officer for the San Jose Police Department.
 4           5.     Each of the Defendants, their employees and agents, participated
 5   personally in the unlawful conduct challenged herein and, to the extent that they did not
 6   personally participate, authorized, acquiesced, set in motion, or otherwise failed to take
 7   necessary steps to prevent the acts that resulted in the unlawful conduct and the harm
 8   suffered by Plaintiff. Each acted in concert with each other. The challenged acts caused
 9   the violation of the deceased’s rights.
10                                 GENERAL ALLEGATIONS
11           6.     On October 31, 2019, FRANISCO CALONGE’S son, FRANCIS
12   CALONGE was fatally shot by Officer Carbroni an employee of the San Jose Police
13   Department (“SJPD”).
14           7.     On October 30, 2019 the San Jose Police Department was alerted by
15   Decedent’s family that he was missing, mentally unstable, and required psychiatric
16   services.
17           8.     When SJPD received a call about a “man with a gun,” matching
18   Decedent’s description, SJPD did not contact a crisis team to assess Decedent’s state of
19   mind.
20           9.     On the contrary, Officer Cabroni and other SJPD Officers engaged
21   Decedent immediately yelling instructions to “drop it” (the alleged weapon).
22           10.    Decedent made attempt to communicate with SJPD Officers but was
23   ignored.
24           11.    Within minutes of encountering members of the San Jose Police
25   Department, police fatally shot DECEDENT.
26           12.    Within those short minutes, San Jose Police Department personnel failed
27   to assess Decedent’s mental fitness, nor ascertain whether the object he was holding in
28   his hands was lethal or whether Decedent intended to use the alleged weapon.

                                                3
                                 _______________________________
                                   COMPLAINT FOR DAMAGES
                   Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 4 of 14



 1          13.      EDWARD CABRONI, a San Jose Police Department officer who shot
 2   Decedent, was previously investigated in another fatal officer-involved shooting.
 3          14.      San Jose Police Department Chief, Eddie Garcia, has made public claims
 4   that Decedent was suicidal and intended to be shot by the police.
 5          15.      This statement is evidence that San Jose Police Department were on notice
 6   that DECDENT required mental health care.
 7          16.      DECEDENT was unmarried and without issue at the time of his death,
 8   leaving his father, FRANCISCO CALONGE, as his successor in interest pursuant to
 9   CCP §377.60.
10          17.      Plaintiff is informed and believes, and based thereupon alleges that at all
11   relevant times herein mentioned each of the Defendants and Does 1- 20, inclusive, were
12   the agents, servants and/or employees, partner, predecessor-in-interest, successor-in-
13   interest,    beneficiary,   executor,   fictitious   business   name,   trustee,   subsidiary,
14   related/affiliated entity, assignee, assignor, legal representative, general administrator,
15   member, co-conspirator, and/or joint venturer or occupied other relationships with each
16   of the other named Defendants and at all times herein mentioned acted within the course
17   and scope of said agency and/or employment and/or other relationship and each other
18   Defendant has ratified, consented to, had actual and/or constructive knowledge of, was
19   bound by, approved or, and/or failed to prevent the acts of their agents, employees,
20   predecessor-in-interest, successor-in-interest, trustees, trustors, and/or representatives,
21   and that each actively, passively, acquiesced, participated in, allowed, aided and abetted,
22   assisted, acted, or failed to act, with one another in the commission of the wrongdoing
23   alleged in this Complaint.
24          18.      Whenever in this Complaint an act or omission of a corporation or
25   business entity is alleged, said allegation shall be deemed to mean and include an
26   allegation that the corporation or business entity acted or omitted to act through its
27   authorized officers, directors, agents, servants, and/or employees, acting within the
28   course and scope of their duties, that the act or omission was authorized by corporate

                                                 4
                                  _______________________________
                                    COMPLAINT FOR DAMAGES
                     Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 5 of 14



 1   managerial officers or directors, and that the act or omission was ratified by the officers
 2   and directors of the corporation.
 3                                   RESPONDEAT SUPERIOR
 4             19.    Based upon information and belief, Plaintiff alleges that with respect to
 5   Defendants, and each of them, that their capacity is, or may be, that of an
 6   employer/employee in relation to the entity Defendant CITY OF SAN JOSE, for which
 7   they acted within their capacity and scope as an employee of that corporation or business
 8   entity.
 9             20.    As a result of the tortious conduct perpetrated by Defendant(s)’ employee,
10   such employee was acting within the scope of his employment duties and their tortious
11   conduct was therefore imputable to the corporation or business entity Defendant under
12   the doctrine of respondeat superior.
13             21.    At the time of the tortious conduct that injured the Plaintiff and
14   DECEDENT, that was committed by the corporation or business entity Defendant(s)’
15   employee, such employee was acting within the scope of their apparent authority, such
16   that the Plaintiff and DECEDENT were justified in relying on the appearance of
17   authority respecting the employee’s actions. Such tortious conduct was therefore
18   imputable to the corporation or business entity Defendant(s) under the doctrine of
19   respondeat superior.
20             22.    The tortious conduct that was committed by the corporation or business
21   entity Defendant(s)’ employee and which injured the Plaintiff and DECEDENT as
22   described herein, was authorized or approved in advance by the corporation or business
23   entity Defendant(s), and thus, such tortious conduct is imputable to the corporation or
24   business entity Defendant(s) under the doctrine of respondeat superior.
25             23.    The tortious conduct that was committed by the corporation or business
26   entity Defendant(s)’employee and which injured the Plaintiff and DECEDENT as
27   described herein, subsequently ratified by Defendant(s), and thus, such tortious conduct
28

                                                  5
                                   _______________________________
                                     COMPLAINT FOR DAMAGES
                  Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 6 of 14



 1   is imputable to Defendant(s) the corporation or business entity under the doctrine of
 2   respondeat superior.
 3                                JURISDICTION AND VENUE
 4          24.    This case concerns issues arising from California state law and the laws of
 5   the United States. Thus, pursuant to 28 U.S.C. § 1331 and 1343 this Court has
 6   jurisdiction over this matter.
 7          25.    Since the events giving rise to this action took place in San Jose,
 8   California, the Northern District of California is the proper venue pursuant to 28 U.S.C.
 9   § 1391(b).
10                                      CAUSES OF ACTION
11                                    FIRST CAUSE OF ACTION
12                  Fourth Amendment – Excessive Force (42 U.S.C. § 1983)
13                                      (Against All Defendants)
14          26.    Plaintiff refers to and incorporates by reference paragraphs 1 through 24
15   above, inclusive, as though set forth in full herein, and alleges this First Cause of Action
16   for Excessive Force (Fourth Amendment and 42 U.S.C. § 1983) as against Defendants
17   CITY OF SAN JOSE, a Municipal Corporation organized under the laws of the State of
18   California, EDWARD CABRONI, an individual, and DOES 1-20, inclusive as follows:
19          27.    Defendants used excessive force against Decedent, when they shot him.
20   The unjustified shooting of Decedent by Defendants denied Decedent of his Fourth
21   Amendment rights guaranteed by the United States Constitution, and applied to state
22   actors pursuant to the Fourteenth Amendment, to be secure in his person against
23   unreasonable searches and seizures
24          28.    As a direct and proximate result of defendants’ conduct as alleged above,
25   and other undiscovered negligent conduct, Decedent was caused to suffer severe pain
26   and suffering and ultimately died and lost earning capacity.
27

28

                                                6
                                 _______________________________
                                   COMPLAINT FOR DAMAGES
                   Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 7 of 14



 1           29.    EDWARD CABRONI’S conduct was willful, wanton, malicious, and
 2   done with a reckless disregard for the rights and safety of Decedent, warranting
 3   exemplarity and punitive damages.
 4           30.    The Defendants’ conduct was excessive and unreasonable when they used
 5   deadly force against Decedent, who posed no immediate threat of death or serious bodily
 6   injury when Defendant shot him.
 7           31.    CITY OF SAN JOSE is vicariously liable for the wrongful acts of
 8   EDWARD CABRONI pursuant to section 815.2 of the California Government Code,
 9   which provides that a public entity is liable for the injuries caused by its employees
10   within the scope of the employment if the employee’s act would subject him or her to
11   liability.
12           32.    Plaintiff brings this claim individually and as successors-in-interest to
13   DECEDENT and seek wrongful death damages.
14                                SECOND CAUSE OF ACTION
15           Fourteenth Amendment – Substantive Due Process (42 U.S.C. § 1983)
16                                     (Against All Defendants)
17           33.    Plaintiff refers to and incorporates by reference paragraphs 1 through 32
18   above, inclusive, as though set forth in full herein, and alleges this Second Cause of
19   Action for Violation of Substantive Due Process (Fourteenth Amendment and 42 U.S.C.
20   § 1983) as against       Defendants CITY OF SAN JOSE, a Municipal Corporation
21   organized under the laws of the State of California, EDWARD CABRONI, an
22   individual, and DOES 1-20, inclusive as follows:
23           34.    Defendants’ conduct violated Plaintiff, CALONGE’S, cognizable interest
24   guaranteed by the Fourteenth Amendment of the United States to be free from state
25   actions that deprive him of life, liberty, or property as to shock the conscience. This
26   includes, like here, state interference into a person’s familial relationship with their son.
27

28

                                                7
                                 _______________________________
                                   COMPLAINT FOR DAMAGES
                   Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 8 of 14



 1           35.    Defendants’ conduct further violated Decedent’s cognizable interest
 2   guaranteed by the Fourteenth Amendment of the United States to be free from state
 3   actions that deprive him of life, liberty, or property as to shock the conscience.
 4           36.    EDWARD CABRONI’S unwarranted, deadly shooting shocks the
 5   conscience since Defendants had knowledge of Decedent’s mental health issues, prior to
 6   shooting Decedent with an indifference to his Constitutional rights and with the intent to
 7   harm him unrelated to any law enforcement objective.
 8           37.    As a direct and proximate result of Defendants’ conduct as alleged above,
 9   and other undiscovered negligent conduct, Decedent was caused to suffer severe pain
10   and suffering and ultimately died and lost earning capacity.
11           38.    Defendants’ actions ultimately led to Decedent’s death, directly violating
12   Plaintiff’s substantive due process rights to be free from unwarranted interference with
13   his familial relationship with Decedent.
14           39.    As a direct and proximate result of Defendants’ conduct as alleged above,
15   and other undiscovered negligent conduct, Plaintiff has suffered emotional distress,
16   mental anguish, and pain. Further, Plaintiff will be deprived of the life-long love,
17   companionship, comfort, society, and sustenance of Decedent, and will be continued to
18   be deprived for the remainder of Plaintiff’s life.
19           40.    The Defendants’ conduct was excessive and unreasonable when they used
20   deadly force against Decedent, who posed no immediate threat of death or serious bodily
21   injury when Defendant shot him.
22           41.    CITY OF SAN JOSE is vicariously liable for the wrongful acts of
23   EDWARD CABRONI pursuant to section 815.2 of the California Government Code,
24   which provides that a public entity is liable for the injuries caused by its employees
25   within the scope of the employment if the employee’s act would subject him or her to
26   liability.
27           42.    Plaintiff brings this claim individually and as successors-in-interest to
28   DECEDENT and seek wrongful death damages.

                                                8
                                 _______________________________
                                   COMPLAINT FOR DAMAGES
                   Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 9 of 14



 1                                THIRD CAUSE OF ACTION
 2                                  Battery – Wrongful Death
 3                                   (Against All Defendants)
 4           43.    Plaintiff refers to and incorporates by reference paragraphs 1 through 42
 5   above, inclusive, as though set forth in full herein, and alleges this Third Cause of
 6   Action for Battery (Wrongful Death) as against Defendants CITY OF SAN JOSE, a
 7   Municipal Corporation organized under the laws of the State of California, EDWARD
 8   CABRONI, an individual, and DOES 1-20, inclusive as follows:
 9           44.    EDWARD CABRONI, while on the clock as a police officer for the CITY
10   OF SAN JOSE, acting within the course and scope of his duties intentionally shot
11   Decedent. EDWARD CABRONI had no legal justification to use such excessive force
12   against Decedent, as the EDWARD CABRONI’S shot ultimately killed Decedent.
13           45.    As a direct and proximate result of Defendants’ conduct as alleged above,
14   and other undiscovered negligent conduct, Decedent was caused to suffer severe pain
15   and suffering and ultimately died and lost earning capacity.        Further, Plaintiff has
16   suffered emotional distress, mental anguish, and pain. Consequently, Plaintiff will be
17   deprived of the life-long love, companionship, comfort, society, and sustenance of
18   Decedent, and will be continued to be deprived for the remainder of Plaintiff’s life.
19           46.    CITY OF SAN JOSE is vicariously liable for the wrongful acts of
20   EDWARD CABRONI pursuant to section 815.2 of the California Government Code,
21   which provides that a public entity is liable for the injuries caused by its employees
22   within the scope of the employment if the employee’s act would subject him or her to
23   liability.
24           47.    EDWARD CABRONI’S conduct was willful, wanton, malicious, and
25   done with a reckless disregard for the rights and safety of Decedent, warranting
26   exemplarity and punitive damages.
27           48.    Plaintiff brings this claim individually and as successors-in-interest to
28   DECEDENT and seek wrongful death damages.

                                               9
                                _______________________________
                                  COMPLAINT FOR DAMAGES
                   Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 10 of 14



 1                                FOURTH CAUSE OF ACTION
 2                                 Negligence—Wrongful Death
 3                                     (Against All Defendants)
 4           49.     Plaintiff refers to and incorporates by reference paragraphs 1 through 48
 5   above, inclusive, as though set forth in full herein, and alleges this Fourth Cause of
 6   Action for Negligence (Wrongful Death) as against Defendants CITY OF SAN JOSE, a
 7   Municipal Corporation organized under the laws of the State of California, EDWARD
 8   CABRONI, an individual, and DOES 1-20, inclusive as follows:
 9           50.     Defendants have a duty to use reasonable care to prevent harm or injury to
10   others. This includes using appropriate tactics, giving appropriate commands, giving
11   warnings, and not using any force unless necessary, unless less than lethal options, only
12   using deadly force as a last resort.
13           51.     Defendant, here, breached that duty, when Defendant failed to attempt to
14   de-escalate the situation, and decided to shoot Decedent, despite the fact that they were
15   aware of his mental health conditions. Additionally, Decedent did not pose an imminent
16   danger to Defendant, showing the unreasonableness in Defendant’s decision to
17   intentionally shoot and kill Decedent.
18           52.     As a direct and proximate result of Defendants’ conduct as alleged above,
19   and other undiscovered negligent conduct, Decedent was caused to suffer severe pain
20   and suffering and ultimately died and lost earning capacity.        Further, Plaintiff has
21   suffered emotional distress, mental anguish, and pain. Consequently, Plaintiff will be
22   deprived of the life-long love, companionship, comfort, society, and sustenance of
23   Decedent, and will be continued to be deprived for the remainder of Plaintiff’s life.
24           53.     CITY OF SAN JOSE is vicariously liable for the wrongful acts of
25   EDWARD CABRONI pursuant to section 815.2 of the California Government Code,
26   which provides that a public entity is liable for the injuries caused by its employees
27   within the scope of the employment if the employee’s act would subject him or her to
28   liability.

                                                 10
                                  _______________________________
                                    COMPLAINT FOR DAMAGES
                  Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 11 of 14



 1          54.     Plaintiff brings this claim individually and as successors-in-interest to
 2   DECEDENT and seek wrongful death damages.
 3                                 FIFTH CAUSE OF ACTION
 4                           Violation of California Civil Code § 52.1
 5                                    (Against All Defendants)
 6          55.     Plaintiff refers to and incorporates by reference paragraphs 1 through 48
 7   above, inclusive, as though set forth in full herein, and alleges this Fifth Cause of Action
 8   for Violation of Section 152 of the California Civil Code against Defendants CITY OF
 9   SAN JOSE, a Municipal Corporation organized under the laws of the State of California,
10   EDWARD CABRONI, an individual, and DOES 1-20, inclusive as follows:
11          56.     Based on information and belief, when Defendant shot Decedent and
12   killed him, Defendant attempted to and did interfere by threat, intimidation, or coercion,
13   with the exercise of the right to due process, to be free from state actions that shock the
14   conscience, and to life, liberty, and property.
15          57.     Based on information and belief, Defendant intentionally deprived
16   Decedent from exercising his civil rights, to retaliate against him for invoking such
17   rights, or to prevent him from exercising such rights, which he was entitled to.
18          58.     As a direct and proximate result of Defendants’ conduct as alleged above,
19   and other undiscovered negligent conduct, Decedent was caused to suffer severe pain
20   and suffering and ultimately died and lost earning capacity.         Further, Plaintiff has
21   suffered emotional distress, mental anguish, and pain. Consequently, Plaintiff will be
22   deprived of the life-long love, companionship, comfort, society, and sustenance of
23   Decedent, and will be continued to be deprived for the remainder of Plaintiff’s life.
24          59.     EDWARD CABRONI’S conduct was willful, wanton, malicious, and
25   done with a reckless disregard for the rights and safety of Decedent, warranting
26   exemplarity and punitive damages.
27          60.     CITY OF SAN JOSE is vicariously liable for the wrongful acts of
28   EDWARD CABRONI pursuant to section 815.2 of the California Government Code,

                                                11
                                 _______________________________
                                   COMPLAINT FOR DAMAGES
                   Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 12 of 14



 1   which provides that a public entity is liable for the injuries caused by its employees
 2   within the scope of the employment if the employee’s act would subject him or her to
 3   liability.
 4           61.     Plaintiff brings this claim individually and as successors-in-interest to
 5   DECEDENT and seek wrongful death damages and attorney’s fees.
 6                                    PRAYER FOR RELIEF
 7           The Plaintiff hereby prays for judgment against Defendants the CITY OF SAN
 8   JOSE, EDWARD CABRONI, and DOES 1-20 inclusive, and each of them, as follows:
 9                   A.    For compensatory damages, in an amount according to proof;
10                   B.    For punitive damages, in an amount according to proof;
11                   C.    For statutory damages, in an amount according to proof;
12                   D.    For interests;
13                   E.    For reasonable attorneys’ fees;
14                   F.    For costs of suits; and
15                   G.    For any other such relief the Court may deem proper.
16                                DEMAND FOR JURY TRIAL
17           The Plaintiff FRANCISCO CALONGE hereby demands a trial by jury in this
18   matter.
19   Dated: January 6, 2021                      HEIT LAW GROUP, P.C.
20

21
                                                By:_______________________
22                                                  Brandon M. Banks, Esq.
23                                                  Attorney for Plaintiff,
                                                   Francisco Calonge
24

25

26

27

28

                                                12
                                 _______________________________
                                   COMPLAINT FOR DAMAGES
JS-CAND 44 (Rev. 10/2020)                    Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 13 of 14
                                                                                    CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
  FRANCISCO CALONGE, individually and as the Successor-in-Interest to FRANCIS CALONGE, deceased, CITY OF SAN JOSE, a Municipal Corporation etc.; EDWARD CABRONI, an individual,

      (b) County of Residence of First Listed Plaintiff              SAN DIEGO                                    County of Residence of First Listed Defendant               SAN JOSE
             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.
      (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
 Brian M. Heit, HEIT LAW GROUP, P.C. 340 South Lemon Avenue, Suite 8933 Walnut, CA 91789,
 Telephone (310) 744-5227

II.          BASIS OF JURISDICTION (Place an "X" in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                            PTF        DEF                                      PTF         DEF
             U.S. Government Plaintiff       x3     Federal Question                                    Citizen of This State                 I         1      Incorporated or Principal Place      4         4
                                                    (U.S. Government Not a Party)
                                                                                                                                                               of Business In This State
                                                                                                        Citizen of Another State                2        2     Incorporated and Principal Place     5          5
      2      U.S. Government Defendant         4     Diversity                                                                                                 of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a                 3        3     Foreign Nation                       6          6
                                                                                                        Foreign Country

IV.            NATURE OF SUIT                 (Place an ''.X" in One Box Only)
             CONTRACT                                              TORTS                                          FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
      110 Insurance                       PERSONAL INJURY                 PERSONAL INJURY                         625 Drug Related Seizure of         422 Appeal 28 USC § 158            375 False Claims Act
      120 Marine                                                                                                      Property 21 use § 881           423 Withdrawal 28 USC              376 Qui Tam (31 USC
                                       3 IO Airplane                   365 Personal Injury- Product
      130Miller Act                                                         Liability                             690 Other                               § 157                              § 3729(a))
                                       315 Airplane Product Liability
      140 Negotiable Instrument                                        367 Health Care/                                     LABOR                       PROPERTY RIGHTS                  400 State Reapportionment
                                       320 Assault, Libel & Slander
      150 Recovery of                                                       Pharmaceutical Personal                                                                                      41 0 Antitrust
                                       330 Federal Employers'                                                     710 Fair Labor Standards Act        820 Copyrights
           Overpayment Of                                                   Injury Product Liability                                                                                     430 Banks and Banking
                                            Liability                                                             720 Labor/Management                830 Patent
           Veteran's Benefits                                          368 Asbestos Personal Injury                                                                                      450 Commerce
                                       340 Marine                                                                     Relations                       835 Patent-Abbreviated New
      151 Medicare Act                                                      Product Liability
                                       345 Marine Product Liability                                               740 Railway Labor Act                   Drug Application               460 Deportation
      152 Recovery of Defaulted                                        PERSONAL PROPERTY                                                                                                 470 Racketeer Influenced &
                                       350 Motor Vehicle                                                          751 Family and Medical              840 Trademark
           Student Loans (Excludes                                     3 70 Other Fraud                                                                                                      Corrupt Organizations
                                       355 Motor Vehicle Product                                                      Leave Act                       880 Defend Trade Secrets
           Veterans)                                                   371 Truth in Lending
                                            Liability                                                             790 Other Labor Litigation              Act of2016                     480 Consumer Credit
      153 Recovery of                                                  380 Other Personal Property
                                       360 Other Personal Injury                                                  791 Employee Retirement                                                485 Telephone Consumer
           Overpayment                                                                                                                                 SOCIAL SECURITY
                                                                            Damage                                    Income Security Act                                                    Protection Act
        of Veteran' s Benefits         362 Personal Injury -Medical                                                                                   861 HIA (1395ft)
                                            Malpractice                385 Property Damage Product                                                                                       490 Cable/Sat TV
      160 Stockholders' Suits                                               Liability                                   IMMIGRATION                   862 Black Lung (923)               850 Securities/Commodities/
      190 Other Contract                                                                                          462 Naturalization                  863 DIWC/DIWW (405(g))                 Exchange
                                             CIVIL RIGHTS              PRISONER PETITIONS
      195 Contract Product Liability                                                                                  Application                     864 SSID Title XVI
                                     X 440 Other Civil Rights                                                                                                                            890 Other Statutory Actions
                                                                           HABEAS CORPUS                          465 Other Immigration
      I 96 Franchise                                                                                                                                  865 RSI (405(g))                   891 Agricultural Acts
                                       441 Voting                      463 Alien Detainee                             Actions
          REAL PROPERTY                                                                                                                               FEDERAL TAX SUITS                  893 Environmental Matters
                                       442 Employment                  510 Motions to Vacate
      210 Land Condemnation            443 Housing/                         Sentence                                                                  870 Taxes (U.S. Plaintiff or       895 Freedom oflnformation
                                                                                                                                                          Defendant)                         Act
      220 Foreclosure                       Accommodations             530 General
                                       445 Amer. w/Disabilities-                                                                                      871 IRS-Third Party 26 use         896 Arbitration
      230 Rent Lease & Ejectment                                       535 Death Penalty
                                            Employment                                                                                                     § 7609                        899 Administrative Procedure
      240 Torts to Land                                                          OTHER                                                                                                       Act/Review or Appeal of
      245 Tort Product Liability       446 Arner. w/Disabilities-Other
                                                                       540 Mandamus & Other                                                                                                  Agency Decision
      290 All Other Real Property      448 Education
                                                                       550 Civil Rights                                                                                                  950 Constitutionality of State
                                                                       555 Prison Condition                                                                                                  Statutes
                                                                       560 Civil Detainee-
                                                                            Conditions of
                                                                            Confinement

 V.            ORIGIN (Place an          ''.X" in One Box Only)
X I         Original               2        Removed from             3    Remanded from             4   Reinstated or           5 Transferred from              6   Multidistrict           8 Multidistrict
            Proceeding                       State Court                  Appellate Court               Reopened                  Another District (specify)        Litigation-Transfer       Litigation-Direct File


 VI.           CAUSE OF          Cite the U.S. Civil Statute under which vou are filin~ (Do not cite jurisdictional statutes unless diversity)
                                  42 U.S.C. 1983
               ACTION
                                 Brief descriotion of cause:
                                  Officer involved shooting -- excessive force
 VII.          REQUESTED IN                    CHECK IF THIS IS A CLASS ACTION                          DEMAND$                                        CHECK YES only if demanded in complaint:
               COMPLAINT:                      UNDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:          X Yes        No

 VIII. RELATED CASE(S),                                      JUDGE                                                       DOCKET NUMBER
       IF ANY (See instructions):

IX.           DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an "X" in One Box Only)     SAN FRANCISCO/OAKLAND                                                                          x SANJOSE                            EUREKA-MCKINLEYVILLE


DATE              O1/06/2021                                 SIGNATURE OF ATTORNEY OF RECORD                                                 Barndon M. Banks, Esq.
JS-CAND 44 (rev. 10/2020)     Case 5:21-cv-00090 Document 1 Filed 01/06/21 Page 14 of 14

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
          only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
          then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county ofresidence of the "defendant" is the location of the tract ofland involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)."
   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an "X" in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC§§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an "X" in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC§ 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC§ 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: "the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated."
   Date and Attorney Signature. Date and sign the civil cover sheet.
